        Case 4:14-cr-00040-BMM Document 87 Filed 07/23/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-14-40-GF-BMM
                Plaintiff,
      vs.

LELAND CHARLES THOMAS,                                  O RDER

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on July 23, 2020. (Doc. 86.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:14-cr-00040-BMM Document 87 Filed 07/23/20 Page 2 of 3



      Judge Johnston conducted a revocation hearing on July 22, 2020. (Doc. 82.)

The United States accused Thomas of violating his conditions of supervised release

1) by using methamphetamine; 2) by committing another crime and; 3) by

possessing methamphetamine. (Doc. 62).

      At the revocation hearing, Thomas admitted that he had violated the

conditions of his supervised release: 1) by using methamphetamine; 2) by

committing another crime and; 3) by possessing methamphetamine. (82.) Judge

Johnston found that the violations Thomas admitted proved to be serious and

warranted revocation, and recommended that Thomas receive a custodial sentence

of 20 months, with no supervised release to follow. Judge Johnston recommended

that Thomas serve his term of custody in a medical facility given that he has

prostate cancer. Thomas was advised of the 14 day objection period and his right to

allocute before the undersigned. Thomas waived those rights. (Doc. 82.)

      The violations prove serious and warrant revocation of Thomas’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 86) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Leland Charles Thomas be

incarcerated for a term of 20 months of custody, with no supervised release to
        Case 4:14-cr-00040-BMM Document 87 Filed 07/23/20 Page 3 of 3



follow. Thomas should serve his term of custody in a medical facility given that he

has prostate cancer.

      DATED this 23rd day of June, 2020.
